DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered as follows:
Applicant argues that the drawing objection to Fig 2 should not be maintained in view of the amendments. This argument is persuasive. Therefore, the objections are not maintained.
Applicant argues that the 35 USC 112b rejection to claims 1-16, 19-20, and 42 should not be maintained in view of the amendments. This argument is persuasive. Therefore, the rejections are not maintained.
Applicant argues that the 35 USC 101 rejection to claim 44 should not be maintained in view of the amendments. This argument is persuasive. Therefore, the rejections are not maintained.
Applicant argues that the 35 USC 102 rejection to claims 1 and 42 should not be maintained in view of “Applicant notes that in neither of paragraphs [0026], [0046], nor anywhere else in Hvass, is there the disclosure or suggestion of continuous movement of the robot base along the robot base path past multiple end effector destinations that are each a static point relative to the environment, as recited in amended claim 1.” However, a new ground of rejection is below in view of the amendments.
Applicant argues that the 35 USC 103 rejection to claims 6 and 7 should not be maintained in view of “Kawai fails to disclose or suggest that "each of the end effector destinations are a static point relative to the environment," as recited in amended claim 1.” However, a new ground of rejection is below in view of the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-16, 19-20, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Hvass (US 20100143089 A1) in view of Kawamura (US 20150158181 A1)
Regarding claim 1, Hvass teaches A system for performing interactions within a physical environment, the system including: (Abstract: The present disclosure relates to a system, method and article which may be configured to autonomously dispense a medium onto a relatively large surface relatively accurately. [0005] A mobile platform may allow a programmable robot to operate in multiple locations)
a) a robot base; (Fig. 2A base 220)
b) a robot base actuator that moves the robot base relative to the environment; ([0030] The base 220 of the first mobile platform system 200 and/or the second mobile platform system 210 may be mounted on wheels, e.g., wheels 225 a, 225 b, 225 c, 225 d)
c) a robot arm mounted to the robot base, the robot arm including an end effector mounted thereon; (Fig. 2A [0028] a manipulator 230 coupled between the base 220 and the end-effector 240.)
d) a tracking system that measures a robot base position indicative of a position of the robot base relative to the environment; and ([0023] The metrology system 120 may be configured to measure a position and/or orientation of the base 130, manipulator 133 and/or end effector 135. [0032] Components of each metrology system may include one or more transmitters, receivers, detectors and/or fiducials (i.e., markers that may be detected by an appropriate sensor, e.g., camera). For example, the autonomous dispensing systems depicted in FIGS. 2A, 2B and 2C may include a plurality of transmitters 260 a, 260 b, 260 c and 260 d, positioned about the dispensing system work space. It may be appreciated that an accuracy of a metrology system may depend on a relative position of one or more transmitters, detectors and/or fiducials. The autonomous dispensing systems may further include a plurality of detectors 250 a, 250 b, 250 c, . . . , positioned on and/or near the end-effector 240 and/or the base 220. )
e) a control system that: (Fig. 1A-1B controller 110)
i) acquires an indication of a plurality of end effector destinations; ([0026] The controller may be configured to receive and/or store a path plan. The path plan may define a desired trajectory of the base 130, manipulator 133 and/or end-effector 135 for dispensing a medium on a surface. As used herein, a trajectory may be understood as data representing a sequence of positions, orientations, translations and/or rotations of the base 130, manipulator 133 and/or end-effector 135.) 
ii) determines the robot base position at least in part using signals from the tracking system; ([0027] The controller 110 may be configured to provide position and/or orientation commands to the base 130, manipulator 133 and/or end-effector 135 and/or dispensing commands to the end-effector 135. The commands may be based on position and/or orientation data received from the metrology system 120)
iii) calculates a robot base path extending from the robot base position in accordance with the end effector destinations ([0026] The controller may be configured to receive and/or store a path plan. The path plan may define a desired trajectory of the base 130, manipulator 133 and/or end-effector 135 for dispensing a medium on a surface. As used herein, a trajectory may be understood as data representing a sequence of positions, orientations, translations and/or rotations of the base 130, manipulator 133 and/or end-effector 135.), the robot base path being configured to allow continuous movement of the robot base along the robot base path in accordance with a defined robot base path velocity profile; ([0046] A path plan may then be generated 325. As used herein, path plan may be understood to include a desired translational and/or rotational motion and/or position (and/or orientation) of the base 130 and/or end-effector 135 in the dispensing system space. The path plan may include a desired trajectory, including velocity and/or acceleration, of the base 130 and/or end-effector 135)
iv) generates robot base control signals based on the robot base path; and ([0070] The control function 450 may be further configured to receive estimates of position and/or orientation (“pose”) of the base or base and manipulator 430 from the manipulator and/or base estimator(s) 460 and estimates of position and/or orientation of the end-effector 435 from the end-effector estimator 470.)
v) applies the robot base control signals to the robot base actuator to cause the robot base to be moved along the robot base path in accordance with the robot base path velocity profile. ([0070] A control function, e.g., control function(s) 450, may be configured to receive the desired position, orientation and/or motion data based on the path plan 440, e.g., the path plan generated at step 325 [0071] the base or base and manipulator 430 and/or end-effector 435 may be commanded to move from a current position and/or orientation to a next position and/or orientation, based on a result of the control function(s) computation 370.)
Hvass does not expressly disclose but Kawamura discloses wherein each of the end effector destinations are a static point relative to the environment ([0101] the gravitational force compensation term g(q) is equivalent to a torque necessary to make the robot 2 stationary against a gravitational force. [0239] FIGS. 6 and 7, the positional deviation Δp converges to about 1 pixel in both experimental results, in other words, the position of the end effector 4 can be controlled with an accuracy of about 0.3 [mm]. That is, the end effector 4 can be moved to the target position pd even if calibration is carried out for none of the internal parameters of the cameras C1, C2, the external parameters of the cameras C1, C2, the positions of the cameras C1, C2 and the relationship between the robot 2 and the cameras C1, C2.) ; past multiple end effectors destinations ([0153] a positional relationship between the reference points p1 to p3 and the destinations pd1 to pd3 possibly established in the process of moving the reference points p1 to p3 to the destinations pd1 to pd3 is illustrated in FIG. 5.)
Therefore, from these teachings of Kawamura and Hvass, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Kawamura to the system of Hvass since doing so would enhance the system by making the robot stationary against a gravitational force.
Regarding claim 2, Hvass teaches The system according to claim 1, wherein, at least one of: 
a) the robot base path does not include any discontinuities; and ([0047] The adjusted path plan may then be configured to compensate for error between the initial path plan and an estimated state.)
b) robot base path velocity profile does not include any discontinuous velocity changes.
Regarding claim 3, Hvass teaches The system according to claim 1, wherein, after an interaction has been performed, the control system: (Fig. 3B and Fig. 4 feedback loop)
a) acquires an indication of a next plurality of end effector destinations; ([0026] The controller may be configured to receive and/or store a path plan. The path plan may define a desired trajectory of the base 130, manipulator 133 and/or end-effector 135 for dispensing a medium on a surface. As used herein, a trajectory may be understood as data representing a sequence of positions, orientations, translations and/or rotations of the base 130, manipulator 133 and/or end-effector 135.)
b) determines a robot base position at least in part using signals from the tracking system; and ([0027] The controller 110 may be configured to provide position and/or orientation commands to the base 130, manipulator 133 and/or end-effector 135 and/or dispensing commands to the end-effector 135. The commands may be based on position and/or orientation data received from the metrology system 120)
c) calculates an updated robot base path. ([0026] The controller may be configured to receive and/or store a path plan. The path plan may define a desired trajectory of the base 130, manipulator 133 and/or end-effector 135 for dispensing a medium on a surface. As used herein, a trajectory may be understood as data representing a sequence of positions, orientations, translations and/or rotations of the base 130, manipulator 133 and/or end-effector 135.)
Regarding claim 4, Hvass teaches The system according to claim 1, wherein the control system: 
a) calculates robot base path segments interconnecting the end effector destinations; ([0026] The controller may be configured to receive and/or store a path plan)
b) interconnects the robot base path segments; and ([0026] The path plan may define a desired trajectory of the base 130, manipulator 133 and/or end-effector 135 for dispensing a medium on a surface.)
c) performs smoothing of the interconnected robot base path segments to generate the robot base path. ([0026] As used herein, a trajectory may be understood as data representing a sequence of positions, orientations, translations and/or rotations of the base 130, manipulator 133 and/or end-effector 135.)
Regarding claim 5, Hvass teaches The system according to claim 4, wherein the robot base path at least one of: 
a) passes within a set distance of each end effector destination; and ([0024]  the sensors 150 may include a proximity sensor configured to detect a distance of the end-effector 135 from the surface and/or another object. )
b) is provided within a set distance of the robot base path segments.
Regarding claim 8, Hvass teaches The system according to claim 1, wherein the control system: 
a) calculates robot base path velocities for a plurality of path segments; and ([0046] The path plan may include a desired trajectory, including velocity and/or acceleration, of the base 130 and/or end-effector 135)
b) performs smoothing of the robot base path velocities to generate the robot base velocity profile. ([0026] As used herein, a trajectory may be understood as data representing a sequence of positions, orientations, translations and/or rotations of the base 130, manipulator 133 and/or end-effector 135.)
Regarding claim 9, Hvass teaches The system according to claim 1, wherein the interaction involves moving the end effector along an end effector path and wherein the control system calculates the robot base path in accordance with at least one of: ([0046] A path plan may then be generated 325. As used herein, path plan may be understood to include a desired translational and/or rotational motion and/or position (and/or orientation) of the base 130 and/or end-effector 135 in the dispensing system space. The path plan may include a desired trajectory, including velocity and/or acceleration, of the base 130 and/or end-effector 135)
a) an end effector path length; 
b) an end effector velocity profile associated with the end effector path; 
c) robot arm kinematics; ([0068] Manipulator and/or end-effector physical characteristics may include link and/or joint constraints, e.g., degrees of freedom, and/or static, kinematic and/or dynamic characteristics.)
d) robot arm dynamics; ([0068] Manipulator and/or end-effector physical characteristics may include link and/or joint constraints, e.g., degrees of freedom, and/or static, kinematic and/or dynamic characteristics.)
e) robot base actuator kinematics; and
f) robot base actuator dynamics.
Regarding claim 10, Hvass teaches The system according to claim 1, wherein the control system: 
a) determines interaction dependencies; and ([0035] FIG. 3A depicts an exemplary initialization flow chart 300.)
b) calculates the robot base path at least in part in accordance with the interaction dependencies. ([0046] A path plan may then be generated 325. The path plan may include a desired trajectory, including velocity and/or acceleration, of the base 130 and/or end-effector 135. )
Regarding claim 11, Hvass teaches The system according to claim 1, wherein the control system: 
a) determines an interaction time indicative of a time to perform an interaction; and ([0052] the dispensing system may be configured to dispense the medium while the end-effector 435 is in motion and/or while the end-effector 435 is stopped for a time period corresponding to a medium dispensing time.)
b) uses the interaction time to at least one of: 
i) calculate the robot base path velocity profile; and
ii) define an interaction window at least in part using the interaction time. ([0052] the metrology system, e.g., metrology system 420, may be capable of measuring e.g., position with dynamic accuracy, i.e., with an accuracy that may be less accurate than static accuracy. The measurement accuracy may be improved with additional position and/or orientation measurements.)
Regarding claim 12, Hvass teaches The system according to claim 1, wherein the control system: 
a) defines an interaction window extending a set distance from an end effector destination or robot base destination; and ([0024] the sensors 150 may include a proximity sensor configured to detect a distance of the end-effector 135 from the surface and/or another object.)
b) determines the robot base path at least in part using the interaction window. ([0025] Sensors 150 may further include base 130 wheel odometry that may be configured to provide a distance traveled by a wheel.)
Regarding claim 13, The system according to claim 12, wherein the control system: 
a) determines if adjacent interaction windows overlap; and ([0046] A path plan may then be generated 325. As used herein, path plan may be understood to include a desired translational and/or rotational motion and/or position (and/or orientation) of the base 130 and/or end-effector 135 in the dispensing system space. )
b) at least one of: 
i) modifies at least one of the overlapping interaction windows; and 
ii) alters an end effector destination or robot base destination order. ([0047] The adjusted path plan may then be configured to compensate for error between the initial path plan and an estimated state. In this embodiment, the path plan may be updated between steps 365 and 370 of the main loop)
Regarding claim 14, Hvass teaches The system according to claim 13, wherein the control system: 
a) determines interaction dependencies; and ([0035] FIG. 3A depicts an exemplary initialization flow chart 300.)
b) alters an end effector destination or robot base destination order in accordance with the interaction dependencies. ([0046] A path plan may then be generated 325. The path plan may include a desired trajectory, including velocity and/or acceleration, of the base 130 and/or end-effector 135. )
Regarding claim 15, Hvass teaches The system according to claim 1, wherein the control system: 
a) monitors end effector interaction; and ([0027] The controller 110 may be configured to provide position and/or orientation commands to the base 130, manipulator 133 and/or end-effector 135 and/or dispensing commands to the end-effector 135.)
b) selectively modifies the robot base control signals to cause the robot base to move at a robot base velocity below the robot base path velocity, depending on results of the monitoring. ([0055] Accuracy may also depend on system dynamics, e.g., translational and/or rotational velocity and/or acceleration of inertial elements. An estimator, e.g., base and/or manipulator estimator(s) 460 and/or end-effector estimator 470, may be configured to provide improved positional and/or orientational accuracy.)
Regarding claim 16, Hvass teaches The system according to claim 1, wherein the robot base path includes an interaction window associated with each end effector destination or robot base destination, and wherein at least one of: ([0034] The base 220 and/or end-effector 240 may be commanded to move within the dispensing system work space relative to the surface by a controller)
a) as the robot base enters an interaction window, the control system controls the robot arm to commence at least one of: 
i) interaction; and ([0073] A medium may then be dispensed 380)
ii) movement of the end effector along an end effector path to the end effector destination; 
b) the control system monitors interaction by determining if the interaction will be completed by the time the robot base approaches an exit to an interaction window; and, 
c) the control system progressively reduces the robot base velocity to ensure the interaction is completed by the time the robot base reaches an exit to the interaction window.
Regarding claim 19, Hvass teaches The system according to claim 1, wherein the interaction includes a number of steps, and wherein the control system monitors the interaction by monitoring completion of steps. (FIG. 3B depicts an exemplary main loop 350 configured to position and/or orient a manipulator and/or end-effector and/or to dispense a medium. )
Regarding claim 20, Hvass teaches The system according to claim 19, wherein the control system: 
a) determines an end effector path for a next step; and ([0046] A path plan may then be generated 325. As used herein, path plan may be understood to include a desired translational and/or rotational motion and/or position (and/or orientation) of the base 130 and/or end-effector 135 in the dispensing system space. The path plan may include a desired trajectory, including velocity and/or acceleration, of the base 130 and/or end-effector 135)
b) generates control signals to move the end effector to thereby complete the next step. ([0071] the base or base and manipulator 430 and/or end-effector 435 may be commanded to move from a current position and/or orientation to a next position and/or orientation, based on a result of the control function(s) computation 370.)
Regarding claim 42, Hvass teaches A method to move a robot base relative to a physical environment with a robot base actuator (Fig. 2A base 220 [0030] The base 220 of the first mobile platform system 200 and/or the second mobile platform system 210 may be mounted on wheels, e.g., wheels 225 a, 225 b, 225 c, 225 d), the robot base having a robot arm including an end effector mounted thereon (Fig. 2A [0028] a manipulator 230 coupled between the base 220 and the end-effector 240.), and wherein a position of the robot base relative to the physical environment is determined by a tracking system ([0023] The metrology system 120 may be configured to measure a position and/or orientation of the base 130, manipulator 133 and/or end effector 135. [0032] Components of each metrology system may include one or more transmitters, receivers, detectors and/or fiducials (i.e., markers that may be detected by an appropriate sensor, e.g., camera). For example, the autonomous dispensing systems depicted in FIGS. 2A, 2B and 2C may include a plurality of transmitters 260 a, 260 b, 260 c and 260 d, positioned about the dispensing system work space. It may be appreciated that an accuracy of a metrology system may depend on a relative position of one or more transmitters, detectors and/or fiducials. The autonomous dispensing systems may further include a plurality of detectors 250 a, 250 b, 250 c, . . . , positioned on and/or near the end-effector 240 and/or the base 220. ), the method comprising: (Abstract: The present disclosure relates to a system, method and article which may be configured to autonomously dispense a medium onto a relatively large surface relatively accurately. [0005] A mobile platform may allow a programmable robot to operate in multiple locations)
a) acquiring an indication of a plurality of end effector destinations; ([0026] The controller may be configured to receive and/or store a path plan. The path plan may define a desired trajectory of the base 130, manipulator 133 and/or end-effector 135 for dispensing a medium on a surface. As used herein, a trajectory may be understood as data representing a sequence of positions, orientations, translations and/or rotations of the base 130, manipulator 133 and/or end-effector 135.) 
b) determining a robot base position at least in part using signals from the tracking system; ([0027] The controller 110 may be configured to provide position and/or orientation commands to the base 130, manipulator 133 and/or end-effector 135 and/or dispensing commands to the end-effector 135. The commands may be based on position and/or orientation data received from the metrology system 120)
c) calculating a robot base path extending from the robot base position in accordance with the end effector destinations([0026] The controller may be configured to receive and/or store a path plan. The path plan may define a desired trajectory of the base 130, manipulator 133 and/or end-effector 135 for dispensing a medium on a surface. As used herein, a trajectory may be understood as data representing a sequence of positions, orientations, translations and/or rotations of the base 130, manipulator 133 and/or end-effector 135.), the robot base path being configured to allow continuous movement of the robot base along the robot base path in accordance with a defined robot base path velocity profile; ([0046] A path plan may then be generated 325. As used herein, path plan may be understood to include a desired translational and/or rotational motion and/or position (and/or orientation) of the base 130 and/or end-effector 135 in the dispensing system space. The path plan may include a desired trajectory, including velocity and/or acceleration, of the base 130 and/or end-effector 135)
d) generating robot base control signals based on the robot base path; and([0070] The control function 450 may be further configured to receive estimates of position and/or orientation (“pose”) of the base or base and manipulator 430 from the manipulator and/or base estimator(s) 460 and estimates of position and/or orientation of the end-effector 435 from the end-effector estimator 470.)
e) applying the robot base control signals to the robot base actuator to cause the robot base to be moved along the robot base path in accordance with the robot base path velocity profile. ([0070] A control function, e.g., control function(s) 450, may be configured to receive the desired position, orientation and/or motion data based on the path plan 440, e.g., the path plan generated at step 325 [0071] the base or base and manipulator 430 and/or end-effector 435 may be commanded to move from a current position and/or orientation to a next position and/or orientation, based on a result of the control function(s) computation 370.)
Hvass does not expressly disclose but Kawamura discloses wherein each of the end effector destinations are a static point relative to the environment ([0101] the gravitational force compensation term g(q) is equivalent to a torque necessary to make the robot 2 stationary against a gravitational force. [0239] FIGS. 6 and 7, the positional deviation Δp converges to about 1 pixel in both experimental results, in other words, the position of the end effector 4 can be controlled with an accuracy of about 0.3 [mm]. That is, the end effector 4 can be moved to the target position pd even if calibration is carried out for none of the internal parameters of the cameras C1, C2, the external parameters of the cameras C1, C2, the positions of the cameras C1, C2 and the relationship between the robot 2 and the cameras C1, C2.) ; past multiple end effectors destinations ([0153] a positional relationship between the reference points p1 to p3 and the destinations pd1 to pd3 possibly established in the process of moving the reference points p1 to p3 to the destinations pd1 to pd3 is illustrated in FIG. 5.)
Therefore, from these teachings of Kawamura and Hvass, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Kawamura to the system of Hvass since doing so would enhance the system by making the robot stationary against a gravitational force.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hvass (US 20100143089 A1) in view of Kawamura (US 20150158181 A1) in further view of Kawai (US 20120277898 A1)
Regarding claim 6, Hvass teaches A system according to claim 1, wherein the control system: 
b) calculates robot base path segments interconnecting the robot base destinations; ([0026] The controller may be configured to receive and/or store a path plan)
c) interconnects the robot base path segments; and ([0026] The path plan may define a desired trajectory of the base 130, manipulator 133 and/or end-effector 135 for dispensing a medium on a surface.)
d) performs smoothing of the interconnected robot base path segments to generate the robot base path. ([0026] As used herein, a trajectory may be understood as data representing a sequence of positions, orientations, translations and/or rotations of the base 130, manipulator 133 and/or end-effector 135.)
Hvass does not expressly disclose but Kawai discloses a) calculates robot base destinations offset from the end effector destinations; ([0098] The robot position control unit 56 obtains the deviation of the absolute position of the processing-machine leading end provided from the processing-machine leading-end absolute position calculation unit 55 relative to the absolute position of the aiming position 41 provided from the aiming position calculation unit 53, and controls the respective movement actions of the robot 11 (more precisely, the arm 23) and the robot movement mechanism 14 (more precisely, the robot base 22), so as to eliminate this deviation.)
In this way, the system of Kawai includes a processing system and a processing method for processing workpieces that are continuously conveyed. Like Hvass, Kawai is concerned with manipulator control.
Therefore, from these teachings of Kawai and Hvass, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Kawai to the system of Hvass since doing so would enhance the system by processing continuously conveyed workpieces that are capable of reducing the production cost and efficiently processing workpieces.
Regarding claim 7, Hvass does not expressly disclose but Kawai discloses A system according to claim 6, wherein the robot base path at least one of: 
a) passes within a set distance of each robot base destination; and ([0149] by the loop processing of Steps S1 to S3 being repeated until the deviation becomes less than the fixed distance, at least one among the robot 11 and robot movement mechanism 14 makes movement actions under the movement control of the CPU 101, so that the deviation gradually decreases.)
b) is provided within a set distance of the robot base path segments.
In this way, the system of Kawai includes a processing system and a processing method for processing workpieces that are continuously conveyed. Like Hvass, Kawai is concerned with manipulator control.
Therefore, from these teachings of Kawai and Hvass, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Kawai to the system of Hvass since doing so would enhance the system by processing continuously conveyed workpieces that are capable of reducing the production cost and efficiently processing workpieces.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        




/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664